Citation Nr: 0813670	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-10 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
September 1951.  The veteran is deceased and the appellant is 
the surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In September 2007, the appellant and her daughter testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.  At that time, she submitted additional evidence 
along with a waiver of initial review of that evidence by the 
agency of original jurisdiction.  Thus, the Board will 
consider the additional evidence with this appeal.

In October 2007, the case was advanced on the docket under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  The veteran died in April 2003 and the immediate cause of 
his death was myocardial infarction due to or as a 
consequence of respiratory arrest.

2.  At the time of the veteran's death, service connection 
was in effect for frostbite residuals of the right and left 
hands, each evaluated as 30 percent disabling; frostbite 
residuals of the right and left feet, each evaluated as 30 
percent disabling; post-traumatic stress disorder, evaluated 
as 30 percent disabling; and a shell fragment wound scar on 
the right thigh, evaluated as noncompensable.  The combined 
evaluation was 90 percent. A total rating based on individual 
unemployables was in effect from October 26, 1998.

3.  The veteran's service-connected disabilities did not 
cause his death, nor contribute substantially or materially 
to cause his death.

4.  A disability of service origin did not cause his death, 
nor contribute substantially or materially to cause the 
veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particular notice obligations with respect to a claim for DIC 
benefits, there is no preliminary obligation on the part of 
VA to conduct a predecisional adjudication of the claim prior 
to providing a section 5103(a)-compliant notice.  

In this case, in a June 2005 letter, issued prior to the 
decision on appeal, the RO provided general notice to the 
appellant regarding what information and evidence is needed 
to substantiate a claim for service connection for the cause 
of the veteran's death, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence will be obtained by VA and the need for the 
appellant to advise VA of or submit any further evidence that 
pertains to the claim.  In a May 2007 letter, the RO 
reiterated the above, asked the appellant to submit any 
evidence in her possession that pertains to the claim, and 
informed her of the evidence needed to establish a disability 
rating and effective date.  

The Board notes that the above letters did not advise the 
appellant of the conditions for which the veteran was 
service-connected at the time of his death; however, they did 
indicate that the claim could be substantiated by submitting 
evidence showing that a service-connected condition caused or 
contributed to his death, or that the veteran's death was 
caused by a service-related injury or disease.  Furthermore, 
the Board finds that any insufficiency in the notice is 
harmless error, as the appellant had actual knowledge of the 
veteran's service-connected conditions and that her claim 
could be established based on such.  In this regard, along 
with her notice of disagreement, she submitted a letter from 
a private physician who stated that the veteran's service-
connected frostbite residuals in the hands and feet 
contributed to his heart condition that resulted in death.  
Further, attached to her VA Form 9 was a letter in which she 
asserted that the service-connected frostbite and post-
traumatic stress disorder (PTSD) contributed to the veteran's 
death.  She also submitted articles on the adverse health 
effects of PTSD, including on the immune system and the 
heart.  At her Board hearing, the appellant testified that 
the veteran's PTSD contributed to the myocardial infarction 
that led to death.  The Board finds that such statements 
reflect actual knowledge of what was needed to substantiate 
the claim and any defect with respect to the notice is cured.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); see also Sanders, 487 F.3d at 889.  

Moreover, the record also reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  Specifically, the information 
and evidence that have been associated with the claims file 
include the veteran's service treatment records, post-service 
medical records and examination reports, and the death 
certificate.  In addition, VA has obtained a medical opinion 
in conjunction with her claim.

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate her claim for service 
connection for the cause of the veteran's death, the avenues 
through which she might obtain such evidence and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
claim, any question as to an appropriate effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the appellant.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

In this case, the appellant contends that the veteran's 
immediate cause of death of myocardial infarction was the 
result of the service-connected disabilities of PTSD and 
frostbite residuals in the hands and feet.  In this regard, 
the Board observes that the appellant does not contend, and 
the record does not show, that any other disability of 
service origin caused or contributed to the veteran's death.  

At the time of the veteran's death, service connection was in 
effect for frostbite residuals in the hands and feet, PTSD 
and a shell fragment wound scar on the right thigh.  

The veteran's certificate of death indicates that the 
immediate cause of his death was myocardial infarction due to 
or as a consequence of respiratory arrest.

In an undated letter, Dr. N. opines that the veteran's 
frostbite in the hands and feet indirectly effected the blood 
flow to other parts of his body which contributed to his 
heart condition that resulted in his death.  It is unclear, 
however, as to what records, if any, the physician reviewed 
in providing his opinion.

Two articles from scientific journals describe the adverse 
health effects of PTSD, including on the immune system and 
the heart.  These articles, however, are general and do not 
link the veteran's PTSD to his cause of death.

At a September 2007 Board hearing, the veteran's surviving 
spouse and daughter testified that the veteran had been a 
mean and violent person with a high anxiety level, and that 
his physicians had told him to calm down for his health and 
well being.  They asserted that the veteran's PTSD aggravated 
his heart condition and ultimately led to the myocardial 
infarction.  The medical evidence, however, is unclear as to 
what effect, if any, the veteran's PTSD had on his heart 
condition.

As the above evidence suggested that the veteran's service-
connected PTSD and frostbite residuals in the hands and feet 
may have contributed to his heart condition, the Board 
requested an expert medical opinion.

In February 2008, the Board received the report from the VA 
medical expert.  After a detailed review of the records, the 
physician opined that the veteran's PTSD did not play a 
significant role in his vascular disease and the veteran's 
prior episode of frostbite did not play a role in his 
atherosclerotic vascular disease.  In this regard, he noted 
the veteran's multiple risk factors for vascular disease and 
atherosclerosis, including hypertension, dyslipidemia, 
smoking and obstructive sleep apnea, and stated that it is 
not surprising that the veteran succumbed to acute myocardial 
infarction.  

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
In this regard, the Board finds the above medical expert 
opinion to be highly probative and dispositive of the medical 
question at issue as it is based on a complete review of the 
record.  

Given the above, the Board finds that the veteran's PTSD and 
frostbite residuals in the hands and feet did not cause or 
contribute substantially or materially to cause his death.  
In addition, there is no evidence suggesting that the 
veteran's other service-connected scar disability contributed 
substantially or materially to cause his death.  Finally, as 
noted earlier, the evidence also fails to show that any other 
disability of service origin caused or contributed 
substantially or materially to cause his death.

The Board acknowledges the appellant's contentions that the 
cause of the veteran's death is related to his service-
connected disabilities.  The Board observes, however, that 
she, as a layperson, is not competent to provide probative 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

While the Board recognizes the hardships endured by the 
veteran in service and greatly appreciates his service to our 
country, the Board is constrained to find that the 
preponderance of the evidence is against a finding of service 
connection for the cause of the veteran's death.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


